 Case 2:19-cv-10374-SB-E Document 145 Filed 03/22/21 Page 1 of 1 Page ID #:1643




    JS-6                  UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES - GENERAL


Case No.: 2:19-cv-10374-SB (Ex)                                Date:    3/22/2021


Title:    Thimes Solutions Inc. v. TP Link USA Corporation, et al.


Present: The Honorable        STANLEY BLUMENFELD, JR., U.S. District Judge
                   Victor Cruz                                       N/A
                   Deputy Clerk                                 Court Reporter

    Attorney(s) Present for Plaintiff(s):            Attorney(s) Present for Defendant(s):
                  None Appearing                               None Appearing

Proceedings:         [In Chambers] ORDER DISMISSING CASE WITH
                     PREJUDICE

          The Court previously granted Defendants’ motion to dismiss Plaintiff’s
  Fourth Amended Complaint with leave to amend. (Order, Dkt. No. 141.) In doing
  so, the Court noted that Plaintiff could plausibly allege a narrowed product market
  as conceded by Defendants at the hearing and as apparently proposed by Plaintiff
  in its opposition to the motion to dismiss. (See id. at 7 n.3.) Despite this
  concession from Defendants and Plaintiff’s seeming ability to amend to state an
  antitrust claim, Plaintiff now states that it is “unable and unwilling to allege facts
  that would satisfy the requirements set forth by the Court in its Order” and invites
  this Court to dismiss the case with prejudice. (Response, Dkt. No. 144.) Plaintiff’s
  request is granted, and the case is dismissed with prejudice.

           IT IS SO ORDERED.




  CV-90 (12/02)                    CIVIL MINUTES – GENERAL             Initials of Deputy Clerk VPC

                                               1
